on rehearing. Opinion delivered July 13, 1908. Hide, C. J. Counsel question the correctness of the statement that “authority to self. the property in controversy was indisputably given by parol.” This is the necessary inference to be drawn from the testimony of the whole case. The broker told of the written authority, which he exhibited, and identified the property in controversy as the property which he was authorized to sell, and gave the correct description of it. Then he told of reporting to Gans the sale which he had made of this property to Kempner, and of the negotiations with Gans on the rate of interest on the deferred payments; and it is shown that all matters were acquiesced in but the rate of interest. And he further testifies that, after a conference of\ the brothers, Sol Gans told him to tell Kempner that “he had withdrawn it from sale.” It is also in evidence that Gans offered the agent his commission for making the sale, and told him to tell Kempner that they had changed their minds; and that Kempner then interviewed Gans on the subject, who told him that they had changed their minds and would not sell the property. All of this is incompatible with .the theory that the written authority was all which existed, and that it did not call for the property which the brokers sold to Kempner. The property intrusted to the brokers to sell was undoubtedly the lot on the south side of Second Street, between Louisiana and Center, containing a two-story brick building. The court regards it as Indisputably established that the broker had authority to sell this particular property, and the description in the written authority was a mere mistake as to the depth of the 'lot, and did not limit the dimensions of the lot to be sold. Probably it would be more accurate to state that authority to sell the property was given, and it was indisputably shown that the property to be sold was that in controversy; but, so far as the questions in this case are concerned, it is not important which statement is taken as the more correct summary of the evidence. The authorities cited, particularly that of Dorr v. School Dist., 40 Ark. 237, show that parol evidence as to the identity of property described in a written instrument is not inadmissible on account of the rule forbidding parol evidence to explain, vary or modify a written instrument. The property in the written power being 'identified with .the property in the memorandum of sale, and the description being sufficient for the purpose of identifying it, it matters not whether there was parol authority to sell the particular property or whether the parol testimony only made certain the property intended by the writing to be sold. The arguments on the other questions have been considered, but the court fails 'co find any reason for changing its opinion. The motion is denied.